Title: Thomas Jefferson to Elisha Ticknor, 15 August 1816
From: Jefferson, Thomas
To: Ticknor, Elisha


          
            Sir
            Monticello. Aug. 15. 16.
          
          I have recieved two letters from your son, mr George Ticknor, dated Mar. 15. and Apr. 23. from which I learn with pleasure that he enjoys health and  is so much satisfied with his situation at Gottingen that he has concluded to prolong his residence there a year. the account he gives me of the German literature is very interesting, and such as I had not been before apprised of. it seems
			 well worthy of his avail and he is accordingly sowing the seed of what with his genius & industry will yield a rich harvest. he informs me he is about sending you some books, and that he will
			 at
			 the same time send a parcel for me to your address. it is this which gives you the trouble of this letter to request you will be so good on their arrival as to reship them to Richmond consigned to Messrs Gibson and Jefferson, my correspondents there, who will pay all articles of duties and charges which can be referred to that place: and indeed the freight & other charges from Europe if they can be referred to them will perhaps be more promptly replaced: if this cannot be done and you will be so good as to drop me a line by mail, they shall be remitted immediately by myself if Richmond bank paper is recievable with you; if not recievable I will have the remittance made from Richmond. the kind office you hold between your son and myself requires many apologies and thanks which I must pray you to accept with indulgence, and to be assured of my great esteem & respect
          Th: Jefferson
        